Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, 15, 16, 17 and 18 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 13-14) filed on 01/21/2022. 
	Regarding claim 1, In addition to Applicant’s amendments filed on 01/21/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…perform a proxy process, in which at least one of reception or transmission of a predetermined radio signal is performed as a proxy for another communication apparatus, at a predetermined time period that occurs periodically, and
	notify, in the predetermined time period that occurs periodically, a first amount of proxy processes that is able to be performed additionally by the communication apparatus, wherein the first amount is determined based on a second amount of proxy processes that the communication apparatus has performed”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 9, In addition to Applicant’s amendments filed on 01/21/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…receive in a predetermined time period that occurs periodically and from each of the one or more other communication apparatuses, a first amount of proxy processes that is able to be performed additionally by each of the one or more other communication apparatuses, wherein at least one of reception or transmission of the predetermined radio signal is performed in the proxy processes, and the first amounts from each of the one or more other communication apparatuses is determined based on a second amount of proxy processes that each of the other communication apparatuses has performed; and
	select a communication apparatus to which a request for the proxy is made, from the one or more other communication apparatuses, based on the received first amounts.”, in conjunction with other claim elements as recited in claim 9.
	Regarding claim 15, In addition to Applicant’s amendments filed on 01/21/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…performing a proxy process, in which at least one of reception or transmission of a predetermined radio signal is performed as a proxy for another communication apparatus, at a predetermined time period that occurs periodically, and
	notifying, in the predetermined time period that occurs periodically, a first amount of proxy processes that is able to be performed additionally by the communication apparatus, wherein the first amount is determined based on a second amount of proxy processes that the communication apparatus has performed.”, in conjunction with other claim elements as recited in claim 15.
	Regarding claim 16, In addition to Applicant’s amendments filed on 01/21/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…receiving, in a predetermined time period that occurs periodically and from each of the one or more other communication apparatuses, a first amount of proxy processes that is able to be performed additionally by each of the one or more other communication apparatuses, wherein at least one of reception or transmission of the predetermined radio signal is performed in the proxy processes, and the first amount from each of the one or more other communication apparatuses is determined based on a second amount of proxy processes that each of the one or more other communication apparatuses has performed; and
	selecting a communication apparatus to which a request for the proxy is made, from the one or more other communication apparatuses, based on the received first amounts.”, in conjunction with other claim elements as recited in claim 16.
	Regarding claim 17, In addition to Applicant’s amendments filed on 01/21/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…performing a proxy process, in which at least one of reception or transmission of a predetermined radio signal is performed as a proxy for another communication apparatus, at a predetermined time period that comes periodically, and
	notifying, in the predetermined time period that comes periodically, a first amount of proxy processes that is able to be performed additionally by the communication apparatus, wherein the first amount is determined based on a second amount of proxy processes that the communication apparatus has performed.”, in conjunction with other claim elements as recited in claim 17.
	Regarding claim 18, In addition to Applicant’s amendments filed on 01/21/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…receiving, in a predetermined time period that occurs periodically and from each of the one or more other communication apparatuses, a first amount of proxy processes that is able to be performed additionally by each of the one or more other communication apparatuses, wherein at least one of reception or transmission of the predetermined radio signal is performed in the proxy processes, and the first amount from each of the one or more other communication apparatuses is determined based on a second amount of proxy processes that each of the one or more other communication apparatuses has performed; and
	selecting a communication apparatus to which a request for the proxy is made, from the one or more other communication apparatuses, based on the received first amounts.”, in conjunction with other claim elements as recited in claim 18.
Therefore, claims 1-18 are allowed. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645